             Case 5:20-cv-00733 Document 1 Filed 06/22/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MORTGAGE ELECTRONIC                               §
REGISTRATION SYSTEMS, INC.,                       §
     Plaintiff,                                   §
                                                  §      CIVIL ACTION NO. 5:20-cv-00733
v.                                                §
                                                  §
ELIZABETH VALLES AND                              §
CHRIS VALLES.                                     §
     Defendants.                                  §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Mortgage Electronic Registration Systems, Inc. (“MERS” or “Plaintiff”) hereby

files its original complaint against Defendants Elizabeth Valles and Chris Valles (collectively,

“Defendants”).

                                          I.     PARTIES

       1.      Plaintiff is a corporation that is organized under the laws of the State of Delaware.

       2.      Defendant Elizabeth Valles is an individual who may be served with process at

11327 Luckey Ledge, San Antonio, Texas 78252 (“the Property”).

       3.      Defendant, Chris Valles is an individual who also may be served with process at

11327 Luckey Ledge, San Antonio, Texas 78252.

                                    II.        JURISDICTION

       4.      The Court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) because

Plaintiff and Defendants are citizens of different states, and the amount in controversy exceeds

$75,000, excluding interest and costs.

       5.      The parties are diverse. Plaintiff is incorporated in Delaware and has its principal

place of business in Virginia. Therefore, it is a citizen of Delaware and Virginia. Based on the




                                                                                        Page 1 of 4
               Case 5:20-cv-00733 Document 1 Filed 06/22/20 Page 2 of 4




Bexar County Appraisal District records, Defendants are both domiciled in Texas and are,

therefore, citizens of Texas.

        6.       The amount in controversy requirement is met. Plaintiff seeks a declaratory

judgment that the lien releases at issue are void and the Deed of Trust lien is in full effect.1

Therefore, the value of the Deed of Trust lien, i.e., the remaining balance on the loan which the

Deed of Trust lien secures, establishes the amount in controversy. Upon information and belief,

approximately $120,056.18 remains due and owing on the loan at issue.

                                               III.     VENUE

        7.       Venue is proper in this district under 28 U.S.C. § 1391(b)(3) because the Property

at issue is situated in this district.

                                                IV.      FACTS

        8.       On or about July 2, 2013, Elizabeth Valles executed a promissory note (the

“Note”) in the amount of $136,632.00. The Note was secured by the Property as reflected in the

deed of trust (“Deed of Trust”), which Defendants signed on the same day. See Exhibit A: Deed

of Trust. The Deed of Trust was recorded in the Bexar County, Texas real property records as

Document Number 2013139502.

        9.       The original lender and servicer was Guild Mortgage Company. Ownership and

servicing of the loan subsequently transferred. Carrington Mortgage Holdings, LLC is the

current servicer of the loan, and MERS is the current holder of the Deed of Trust lien.

        10.      On or about March 30, 2020, two releases of lien were prepared, executed, and



1
  Farkas v. GMAC Mortg., L.L.C., 737 F.3d 338, 341 (5th Cir. 2013) (citing Hunt v. Wash. State Apple Adver.
Comm’n, 432 U.S. 333, 347 (1977)); McDonald v. Deutsche Bank Nat’l Trust Co., as Trustee, No. 3:11-cv-2691,
2011 WL 6396628, at *2 (N.D. Tex. Dec. 20, 2011) (quoting Waller v. Prof’l Ins. Corp., 296 F.2d 545, 547-48 (5th
Cir. 1961)); see also Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983) (“In actions seeking declaratory or
injunctive relief, the amount in controversy is measured by the value of the object of the litigation.”).



                                                                                                     Page 2 of 4
                Case 5:20-cv-00733 Document 1 Filed 06/22/20 Page 3 of 4




then recorded in the Bexar County, Texas real property records as Document Numbers

20200066534 and 20200066535, respectively.           See Exhibit B: Lien Releases recorded as

Document Numbers 20200066534 and 20200066535. These releases purportedly released the

Deed of Trust lien on the Property. However, these releases were prepared, executed, and

recorded in error and by mistake. Upon information and belief, approximately $120,056.18

remains due and owing on the loan—the loan has not been paid in full.

          11.    Therefore, Plaintiff seeks a rescission of the erroneous releases of lien and a

declaration that the Deed of Trust lien remains in full force and effect as a first priority lien on

the Property as of the date it was originally recorded.

     V.         CAUSES OF ACTION – RESCISSION & DECLARATORY JUDGMENT

          12.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          13.    Plaintiff seeks rescission of the releases of lien and a declaratory judgment under

Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 and 2202.

          14.    The releases of lien were prepared, executed, and recorded by mistake and

Plaintiff is equitably entitled to a rescission of the releases because the loan has not been paid in

full. Plaintiff requests the Court declare (1) the releases of lien recorded on March 30, 2020 in

the Bexar County, Texas real property records as Document Numbers 20200066534 and

20200066535, respectively, were prepared, executed, and recorded in error and by mistake; (2)

the releases of lien are rescinded and void; and (3) the Deed of Trust lien recorded on July 8,

2013 in the Bexar County, Texas real property records as Document Number 2013139502 is of

full force and effect as it was prior to the recording of the erroneous releases of lien because an

amount remains due and owing on the loan secured by the Deed of Trust.




                                                                                         Page 3 of 4
              Case 5:20-cv-00733 Document 1 Filed 06/22/20 Page 4 of 4




                                          VI.     PRAYER

        15.     For these reasons, Plaintiff requests the Court enter a declaratory judgment in

Plaintiff’s favor as requested above and grant all further relief to which Plaintiff is justly entitled.

                                                        Respectfully submitted

                                                By: /s/ Valerie Henderson
                                                     Valerie Henderson
                                                     Texas Bar No. 24078655
                                                     Melissa Vest
                                                     Texas Bar No. 24096002
                                                     BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, P.C.
                                                     1301 McKinney Street, Suite 3700
                                                     Houston, Texas 77010
                                                     (713) 650-9700 - Telephone
                                                     (713) 650-9701 - Facsimile
                                                     vhenderson@bakerdonelson.com
                                                     mvest@bakerdonelson.com

                                                      ATTORNEYS FOR PLAINTIFF




                                                                                            Page 4 of 4
